DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed after the mailing date. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Adelsheim on 6/24/2021.

The application has been amended as follows: 

1.	(Currently Amended)  A system for supporting multicast forwarding across multiple subnets in a high performance computing environment, comprising:
	one or more microprocessors;
	a first subnet, the first subnet comprising
	a plurality of switches,
	a plurality of end nodes,
	a subnet manager, and
	an inter-subnet manager;

	wherein a switch port of a second switch of the plurality of switches is configured, by the subnet manager, as a second router port;
	wherein the first subnet is interconnected with a second subnet via a first link connected to the first router port and a second link connected to the second router port, the second subnet comprising an inter-subnet manager of the second subnet;
	wherein a multicast group is defined within the first subnet;
	wherein the inter-subnet manager configures the first router port to be a full member of the multicast group, wherein the inter-subnet manager provides an identification of the configured first router port to the inter-subnet manager of the second subnet;
	wherein a multicast packet is received at the first router port from the second subnet, the received multicast packet belonging to the multicast group, wherein, upon receiving the multicast packet at the first router port, the multicast packet is distributed to a set of the plurality of end nodes in the first subnet; 
	wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port; and
	wherein, upon the multicast packet being received at the first router port, based upon the configuring the first router port as a full member of the multicast group, the first switch and the second switch prevent the multicast packet , respectively, the first link and the second link

2. 	(Original)  The system of claim 1, wherein the plurality of end nodes comprises a virtual machine, the first subnet further comprising: 
	a host channel adapters, wherein the host channel adapter comprises at least one virtual function, and at least one physical function;
	a hypervisor, wherein the hypervisor is associated with the host channel adapter; and
	wherein the virtual machine is associated with the at least one virtual function.

3.	(Original)  The system of claim 1, wherein, upon the configuration, by the inter-subnet manager, of the first router port as a full member of the multicast group, the first router port is configured to receive and send multicast packets associated with the multicast group. 



5.	(Currently Amended)  The system of claim 1,
	wherein the second subnet further comprises:
	a plurality of switches of the second subnet,
	a plurality of end nodes of the second subnet, and
	a subnet manager of the second subnet
	

6.	(Canceled)

7.	(Currently Amended)  The system of claim 1,
	whereinto which the multicast packet is distributed are 

8.	(Currently Amended)  A method for supporting multicast forwarding across multiple subnets in a high performance computing environment, comprising:
	providing, at one or more computers, including one or more microprocessors, a first subnet, the first subnet comprising
	a plurality of switches,
	a plurality of end nodes,
	a subnet manager, and
	an inter-subnet manager;
	configuring, by the subnet manager, a switch port of a first switch of the plurality of switches as a first router port; 
	configuring, by the subnet manager, a switch port of a second switch of the plurality of switches as a second router port;
	interconnecting the first subnet with a second subnet via a first link connected to the first router port and a second link connected to the second router port, the second subnet comprising an inter-subnet manager of the second subnet;

	configuring, by the inter-subnet manager, the first router port to be a full member of the multicast group, wherein the inter-subnet manager provides an identification of the configured first router port to the inter-subnet manager of the second subnet;
	receiving a multicast packet at the first router port from the second subnet, the received multicast packet belonging to the multicast group, wherein, upon receiving the multicast packet at the first router port, the multicast packet is distributed to a set of the plurality of end nodes in the first subnet; 
	wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port; and
	wherein, upon the multicast packet being received at the first router port, based upon the configuring the first router port as a full member of the multicast group, the first switch and the second switch prevent the multicast packet , respectively, the first link and the second link

9.	(Original)  The method of claim 8, wherein the plurality of end nodes comprises a virtual machine, the first subnet further comprising: 
	a host channel adapter, wherein the host channel adapter comprises at least one virtual function, and at least one physical function;
	a hypervisor, wherein the hypervisor is associated with the host channel adapter; and
	wherein the virtual machine is associated with the at least one virtual function.

10.	(Original)  The method of claim 8, further comprising:
	upon the configuration, by the inter-subnet manager, of the first router port to be a full member of the multicast group, configuring the first router port to receive and send multicast packets associated with the multicast group.
	
11.	(Original)  The method of claim 8, further comprising:
	upon the configuration, by the inter-subnet manager, of the first router port as a full member of the multicast group, configuring the second router port to drop multicast packets of the multicast group.

12.	(Currently Amended)  The method of claim 8, 
further comprises:
	a plurality of switches of the second subnet,
	a plurality of end nodes of the second subnet, and
	a subnet manager of the second subnet
	

13.	(Canceled)

14.	(Currently Amended)  The method of claim 8, further comprising:
	whereinto which the multicast packet is distributed are 

15.	(Currently Amended)  A non-transitory computer readable storage medium, including instructions stored thereon for supporting multicast forwarding across multiple subnets in a high performance computing environment, which when read and executed by one or more computers cause the one or more computers to perform steps comprising:
	providing, at one or more computers, including one or more microprocessors, a first subnet, the first subnet comprising
	a plurality of switches,
	a plurality of end nodes,
	a subnet manager, and
	an inter-subnet manager;
	configuring, by the subnet manager, a switch port of a first switch of the plurality of switches as a first router port; 
	configuring, by the subnet manager, a switch port of a second switch of the plurality of switches as a second router port;
	interconnecting the first subnet with a second subnet via a first link connected to the first router port and a second link connected to the second router port, the second subnet comprising an inter-subnet manager of the second subnet;
	defining a multicast group within the first subnet;
, wherein the inter-subnet manager provides an identification of the configured first router port to the inter-subnet manager of the second subnet;
	receiving a multicast packet at the first router port from the second subnet, the received multicast packet belonging to the multicast group, wherein, upon receiving the multicast packet at the first router port, the multicast packet is distributed to a set of the plurality of end nodes in the first subnet; 
	wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port; and
	wherein, upon the multicast packet being received at the first router port, based upon the configuring the first router port as a full member of the multicast group, the first switch and the second switch prevent the multicast packet , respectively, the first link and the second link

16.	(Original)  The non-transitory computer readable storage medium of claim 15, wherein the plurality of end nodes comprises a virtual machine, the first subnet further comprising: 
	a host channel adapter, wherein the host channel adapter comprises at least one virtual function, and at least one physical function;
	a hypervisor, wherein the hypervisor is associated with the host channel adapter; and
	wherein the virtual machine is associated with the at least one virtual function.

17.	(Original)  The non-transitory computer readable storage medium of claim 15, the steps further comprising:
	upon the configuration, by the inter-subnet manager, of the first router port to be a full member of the multicast group, configuring the first router port to receive and send multicast packets associated with the multicast group.
	
18.	(Original)  The non-transitory computer readable storage medium of claim 15, the steps further comprising:
	upon the configuration, by the inter-subnet manager, of the first router port as a full member of the multicast group, configuring the second router port to drop multicast packets of the multicast group.


	wherein the second subnet further comprises:
	a plurality of switches of the second subnet,
	a plurality of end nodes of the second subnet, and
	a subnet manager of the second subnet
	

20.	(Canceled)


Allowable Subject Matter
Claim 1-5, 7-12, 14-19 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art either alone or in combination fails to teach the claimed invention as modified in the Examiner’s Amendment above. Specifically, the prior art fails to teach “a first subnet”, “configuring, by the subnet manager, a switch port of a first switch of the plurality of switches as a first router port; configuring, by the subnet manager, a switch port of a second switch of the plurality of switches as a second router port”, “interconnecting the first subnet with a second subnet via a first link connected to the first router port and a second link”, “the inter-subnet manager provides an identification of the configured first router port to the inter-subnet manager of the second subnet; receiving a multicast packet at the first router port from the second subnet” and “wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port; and
 wherein, upon the multicast packet being received at the first router port, based upon the configuring the first router port as a full member of the multicast group, the first switch and the second switch prevent the multicast packet 
	Haramaty et al. (“Haramaty”) (US 20150098466 A1) teaches two subnets connected via two links on two different switches, see Figure 1, as programmed by a subnet manager ¶0029-31. In ¶0030-47, the subnet manager configures ports on switches of subnet A and ports are assigned LID and GID 
	receiving a multicast packet at the first router port from the second subnet, the received multicast packet belonging to the multicast group, wherein, upon receiving the multicast packet at the first router port, the multicast packet is distributed to a set of the plurality of end nodes in the first subnet; 
	wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port; and
	wherein, upon the multicast packet being received at the first router port, based upon the configuring the first router port as a full member of the multicast group, the first switch and the second switch prevent the multicast packet from being transmitted to the second subnet” as claimed. Johnsen US 20120072564 A1 teaches multicast packets being prevented from leaving the subnet and going to the external network from gateway within a subnet ¶0008, ¶0052. Johnsen fails to teach “configuring, by the inter-subnet manager, the first router port to be a full member of the multicast group, wherein the inter-subnet manager provides an identification of the configured first router port to the inter-subnet manager of the second subnet; receiving a multicast packet at the first router port from the second subnet, the received multicast packet belonging to the multicast group, wherein, upon receiving the multicast packet at the first router port, the multicast packet is distributed to a set of the plurality of end nodes in the first subnet; wherein the inter-subnet manager of the second subnet directs the multicast packet to the first router port based on the provided identification of the configured first router port” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478